DETAILED ACTION
NOTE: The action is being remailed to attach missing NPL documents	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claims are originally presented having a filing date of Sept 22, 2020. Applicant’s claim for the benefit of provisional application KR10-2019-0174472 with the filing date of December 24, 2019 is acknowledged. 

	Information Disclosure Statement
No information disclosure statements (IDS) have been submitted as of July 29, 2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1, 2, and 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a method of controlling an artificial intelligence mobility device (Step 1) which is a mental process without significantly more. 
Claim 1 recites A method of controlling an artificial intelligence (AI) mobility device, the method comprising: acquiring driving information of the driver based on the driving level while the driver is driving (mental process); determining a skill status of the driver based on the driving information of the driver; applying road information corresponding to the skill status of the driver (mental process). These claim limitations, when given their broadest reasonable interpretation, may be performed by a human and are considered mental processes. Therefore, these limitations are abstract ideas and claim 1 is directed to a judicial exception.(step 2 prong 1).
Claim 1 includes the additional elements of: acquiring personal information of a driver and setting a driving level based on the personal information of the driver; and in response to determining that the skill status of the driver is lower than a predetermined reference based on the road information, outputting a warning and executing a function of the Al mobility device based on the warning. The additional element of acquiring… is mere data gathering, outputting a warning  includes merely displaying information based on data manipulation, and executing a function is recited at a high level and fails to integrate the exception into a practical application (Step 2A prong 1).  None of the additional elements amount to significantly more that the judicial exception (Step 2B). Therefore, claim 1 is ineligible.
Claim 2 recites the additional elements of: wherein the driving information of the driver is extracted from at least one of a driving style of the driver, a driving habit of the driver, and a driving posture of the driver acquired by analyzing a camera image. These additional elements merely define where the data sources come from and do not integrate the exception into a practical application (Step 2A prong 2) nor do they amount to significantly more than the judicial exception (Step 2B).
Claim 6 recites the additional elements wherein the applying the road information corresponding to the skill status of the driver comprises: setting road information for a beginner type of driver when the skill status of the driver is determined to correspond to the beginner type of driver; setting road information for an intermediate type of driver when the skill status of the driver is determined to correspond to the intermediate type of driver; and setting road information for an advanced type of driver when the skill status of the driver is determined to correspond to the advanced type of driver. These additional elements are mere data manipulation and do not integrate the exception into a practical application (Step 2A prong 2). The additional elements describe setting a skill level based on the perceived skill, which is well-known, routine, and conventional in the art and does not amount to significantly more (Step 2B). Therefore claim 6 is ineligible. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nangeroni (US Pub. No. 2019-0383627) further in view of Stenneth (USP 9,189,897).
Regarding claim 1, Nangeroni teaches A method of controlling an artificial intelligence (AI) mobility device, the method comprising: acquiring personal information of a driver and setting a driving level based on the personal information of the driver (see at least Nangeroni para 145: "In specific embodiments, enforcing user activity responses can … accessing the user parameters (e.g., connecting to server hosting user parameters, locally change user parameters, update user parameters through client application on user device, etc.),"); determining a skill status of the driver based on the driving information of the driver (see at least Nangeroni para 124: "In an example, the determined user parameters can additionally or alternatively include user experience and/or historical performance ( e.g., as described above)."); and executing a function of the Al mobility device based on the warning (see at least Nangeroni Para 62: "The vehicle operation conditions preferably include a set of vehicle operation parameters that trigger vehicle operation responses, but can additionally or alternatively include a set of trigger vehicle context parameters, a set of trigger events, or any other suitable condition"). Nangeroni also teaches adjusting rules based on driving history (), road conditions (para 57), but Nangeroni does not explicitly teach actively recording driving information, applying road information, or outputting a warning. However Stenneth teaches in a similar field of personalized driving ranking acquiring driving information of the driver based on the driving level while the driver is driving (see at least Stenneth Col 14-15 Lines 62-3: "For each driver, information from the telematics sensors may be extracted at time t and used to construct limb or sense granulized driver movement distribution models similar to 65 those shown in FIGS. 6, 7, and 8. Each of FIGS. 6, 7, and 8 shows an example of driving profile construction at the driver movement level. FIG. 6 shows plots of brake and gas pedal position vs. time. FIG. 7 shows plots of brake and gas pedal pressure vs. time. FIG. 8 shows plots of frequency vs. gas pedal position."); applying road information corresponding to the skill status of the driver (see at least Stenneth Col 9 Lines 3-7: "ranking at least one segment of a roadway based on an amount of deviation between a true driving behavior (TDB) on the at least one segment of the roadway and an expected driving behavior (ED B) predefined for the at least one segment of the roadway;"); and in response to determining that the skill status of the driver is lower than a predetermined reference based on the road information, outputting a warning (see at least Stenneth Col 10 Lines 7-11: "In some embodiments, a method for communicating a ranking characterizing a portion of a roadway in accordance with the present teachings further includes issuing an alert to the client if the amount of deviation exceeds a predefined threshold."). It would have been obvious to someone skilled in the art before the effective filing date to modify Nangeroni with Stenneth based on the motivation to record the action of a driver and to warn them if their actions deviate from what is adequate for the road conditions.
Regarding claim 2, the combination of Nangeroni and Stenneth remains as applied to claim 1. Nangeroni further teaches the method of claim 1, wherein the driving information of the driver is extracted from at least one of a driving style of the driver, a driving habit of the driver (see at least Nangeroni para 123: "In an example, the determined user parameters can additionally or alternatively include driving characteristics (e.g., characteristics associated with vehicle speed, acceleration, swerving, braking, traffic law conformance, etc.)."), and a driving posture of the driver acquired by analyzing a camera image (see at least Nangeroni para 122: "For example, the user parameters (e.g., as described above) can be associated with user state (e.g., using images sampled by a user-facing camera, such as a camera of the vehicle or user device), such as determined based on image and/or video analysis ( e.g., computer vision techniques) and/or analysis of measurements sampled by sensors (e.g., cameras, vehicle load and/or contact sensors, vehicle operation ( e.g., swerving, response time, braking time, etc.), alcohol sensors, vehicle acceleration/deceleration, etc.). In specific examples, user parameters can be determined, such as: … user position ( e.g., based on recognition of the user's body and/or body positioning, based on vehicle platform and/or handlebar load, etc.),").
Regarding claim 3, the combination of Nangeroni and Stenneth remains as applied to claim 1. Stenneth further teaches the method of claim 1, wherein the determining the skill status of the driver comprises:  extracting feature values from the driving information acquired through at least one sensor (see at least Stenneth Col 16 Lines 36-42: "FIG. 12 shows an example of fusing telematics sensor data ( e.g. driver behavior and vehicle status) with real world reference map data ( e.g. location of a stop sign, location of a stop light, a sharp turn, a hill, and/or the like) and real time environmental data (e.g., weather, incidents, traffic, and/or the like)."); inputting the feature values to an artificial neural network (ANN) classifier trained to distinguish the skill status of the driver (see at least Stenneth Col 16 Lines 45-52: "Based on telematics sensor data that capture personalized driving activity and vehicle status, categorized real world reference data, and environmental data, the activity of a driver may be recorded as an n-dimensional table as shown, for example, in Table 1."); and determining the skill status of the driver based on an output of the ANN classifier (see at least Stenneth Col 17 Lines 19-26: "Alternatively to or in addition to using an n-dimensional table approach, machine-learning schemes-including but not limited to Decision Trees, Hidden Markov Model, Conditional Random Field, Reinforcement Learning, Random Forest, Bayes, and/or the like-may be used to model and construct a driving profile using the same data that were used to construct the n-dimensional table.").
Regarding claim 4, the combination of Nangeroni and Stenneth remains as applied to claim 3. Stenneth further teaches the method of claim 3, wherein the feature values include information on at least one of a quick start, a sudden stop, a speed violation, a lane change, an acceleration, a sudden deceleration, a vibration strength, and a vibration number (see at least Stenneth Col 18 Lines 10- 22: "For example, if a vehicle exhibiting a chaotic driving style indicative of an emergency ( e.g., an emergency vehicle, such as an ambulance, police car, fire truck, etc.), impaired driving ( e.g., driving while intoxicated, driving under the influence, sleep-deprived driving, etc.), reckless driving (e.g., unsafe speeds, unsafe passing, unsafe lane changing, road rage, etc.), and/or the like-in other words, a vehicle exhibiting a TDB that deviates from EDB by an amount that exceeds a predefined threshold-").
Regarding claim 5, the combination of Nangeroni and Stenneth remains as applied to claim 1. While Nangeroni does not explicitly teach in response to determining that the skill status of the driver is lower than the predetermined reference, acquiring road information and sensing information collected in real time and executing a control function to guide the Al mobility device to a safe region excluding a preset danger zone. Nangeroni does teach restricted areas and making it hard for the user to enter the restricted zone (see at least Nangeroni Para 110: "In a sixth example, the primary rules include a vehicle restricted area ( e.g., no vehicles allowed in the primary geographic region). In this example, the secondary rules can depend on vehicle direction of travel and can include alerting the user to the upcoming vehicle restricted zone (e.g., visually, aurally, haptically, etc.), decreasing the vehicle speed (e.g., applying the brakes, remapping the throttle, etc.), precluding the user from turning toward the primary geographic region ( e.g., locking the steering mechanism), and/or any other suitable rules."). It would have been obvious to someone skilled in the art to guide the vehicle out of a restricted zone based on the motivation to comply with restriction rules when a user ends up in a restricted zone by error.
Regarding claim 6, the combination of Nangeroni and Stenneth remains as applied to claim 1. Stenneth further teaches setting road information for a beginner type of driver when the skill status of the driver is determined to correspond to the beginner type of driver (see at least Stenneth Col 17-18 Lines 64-4: "By way of example, an autonomous vehicle executing operating instructions prescribed by the driving profile of an inexperienced teenage driver or an overly aggressive taxi cab driver may drive in an unsafe manner relative to a specific roadway and/or set of conditions, thereby potentially placing other drivers on the road network and/or any occupants of the autonomous vehicle at risk."). While not explicitly "beginner", Stenneth teaches operating based on a driving profile of an inexperienced teenage driver. As beginners are usually inexperienced, it would have been obvious to someone skilled in the art to make a simple substitution of the descriptor of inexperienced with beginner. Nangeroni further teaches setting road information for an advanced type of driver when the skill status of the driver is determined to correspond to the advanced type of driver (see at least Nangeroni para 65: "The user parameters can include: … user profile, user ride history (e.g., first-time vehicle user, experienced user, user typically exhibiting safe or unsafe behavior, user previously responsible for vehicle damage, user who has completed a vehicle safety and/or operation instruction course, etc.),…”). While Nangeroni does not explicitly teach "advanced", Nangeroni teaches user parameters of an "experienced user". Experienced and advanced have a synonymous connotation. Therefore it would have been obvious to someone skilled in the art before the effective filing date to make the simple substitution of experienced and advanced. While the combination of Nangeroni and Stenneth do not explicitly teach an "intermediate" type of driver. Stenneth teaches an expected driving behavior for a segment of road and Nangeroni teaches user parameters other than a first-time user and an experienced user. It would have been obvious to someone skilled in the art before the effective filing date to categorize the driver who is not an expert but also is not a first-timer based on the motivation to have proper responses to the actions of a driver.
Regarding claim 7, the combination of Nangeroni and Stenneth remains as applied to claim 6. Nangeroni further teaches  in response to determining that the skill status of the driver is lower than the predetermined reference, transitioning the AI mobility device from a manual driving mode to an artificial intelligence (AI) driving mode (see at least Nangeroni para 132: "…wherein the remote computing system performs the comparison between the vehicle operation conditions and the vehicle operation parameters, determines whether the specific vehicle operation conditions are met, determines the requisite vehicle operation response( s) ( and/or vehicle operation instructions to implement the response), transmits the requisite vehicle operation response(s) (and/or vehicle operation instructions) to the vehicle, wherein the vehicle applies the vehicle operation responses (and/or executes the vehicle operation instructions)."). While Nangeroni does not explicitly teach moving the Al mobility device to a safe region using the Al driving mode, depriving an authority of the driver to control driving of the Al mobility device. Nangeroni does teach restricted areas and making it hard for the user to enter the restricted zone (see at least Nangeroni Para 110: "In a sixth example, the primary rules include a vehicle restricted area (e.g., no vehicles allowed in the primary geographic region). In this example, the secondary rules can depend on vehicle direction of travel and can include alerting the user to the upcoming vehicle restricted zone (e.g., visually, aurally, haptically, etc.), decreasing the vehicle speed (e.g., applying the brakes, remapping the throttle, etc.), precluding the user from turning toward the primary geographic region ( e.g., locking the steering mechanism), and/or any other suitable rules.")). It would have been obvious to someone skilled in the art to guide the vehicle out of a restricted zone based on the motivation to comply with restriction rules when a user ends up in a restricted zone by error. Stenneth further teaches resetting a driving mode of the Al mobility device to correspond to the skill status of the driver (see at least Stenneth Col 5 Lines 47-52: "In some embodiments, methods in accordance with the present teachings further include (h) modifying the driving profile. For example, a driver profile stored in an automotive cloud may be updated-automatically or manually-by the 50 collection of additional sensor data indicative of the driving style of the specific driver.").
Regarding claim 8, the combination of Nangeroni and Stenneth remains as applied to claim 1. Stenneth further teaches in response to determining that an accident occurs while the AI mobility device is being driven, detecting a location of the accident by a sensor disposed in the Al mobility device (see at least Stenneth Col 16 Lines 30-36: "With regard to incidents and traffic, information may be obtained from a variety of sources (e.g., Nokia/HERE maps, police scanners, news reports, aerial traffic surveillance, and/or the like) and used to provide real time traffic and incident information relative to a driver's location."); and transmitting the location of the accident and a notification to a preset guardian associated with the driver or the AI mobility device (see at least Stenneth Col 20 Lines 41-46: "Methods for communicating a ranking characterizing a portion of a roadway in accordance with the present teachings may be used to predict congestion, to determine the start/end of construction zones, to validate reported incidents, and/or to facilitate safe routing ( e.g., avoiding driving on the shoulders of roads with narrow lanes, etc.)."). While Stenneth does not explicitly teach detecting a location of an accident or informing a present guardian, Stenneth does teach validating reported incidents and receiving incident information relative to the driver’s location. Therefore, it would have been obvious to someone skilled in the art before the effective filing date to modify Stenneth to detect the accident based on being able to verify one. Additionally, emergency contacts are well known in the art or accident reporting. Therefore it would be obvious to transmit information of an accident to an emergency contact, especially if the mobility device was in the accident, based on the motivation for the contact to go to the scene to provide care or answer health questions if the user is unconscious.
Regarding claim 9, the combination of Nangeroni and Stenneth remains as applied to claim 1. Stenneth further teaches transmitting a vehicle-to-everything (V2X) message to a device communicatively connected to the Al mobility device, the V2X message including information related to a driving state of the driver (see at least Stenneth Col 4 Lines 3-7: "In some embodiments, the driving profile is stored in an "automotive cloud" from which all or a portion of the driving profile may be downloaded to the vehicle ( e.g., to an onboard memory of the vehicle). As used herein, the phrase "automotive cloud" refers to a cloud-based storage system.").
Regarding claim 13, the combination of Nangeroni and Stenneth remains as applied to claim 1. Nangeroni further teaches receiving an image of a road in front of the Al mobility device from a camera in the Al mobility device (see at least Nangeroni para 56: "For example, the vehicle operation rules can be determined based on… computer vision ( e.g., camera captures image of regulatory signs),"); and executing a function based on the image, the function executed based on the image including at least one of sending a notification to an external device or decelerating the Al mobility device (see at least Nangeroni para 105: "When the vehicle is located within the secondary geographic region 140 and traveling with a speed greater than the secondary geographic region speed limit, the vehicle will automatically slow down (e .g., by remapping the throttle, limiting motor output, applying the brakes, etc.)."). While not explicitly executing a function based on the image it would have been obvious to someone skilled in the art before the effective filing date to recognize via computer vision a speed limit sign (regulatory sign) and decelerate the vehicle if it is above the limit.
Regarding claim 14, Stenneth teaches da camera configured to capture an image of surroundings of the Al mobility device (see at least Stenneth Col 5-6 Lines 65-4: "a driving profile in accordance with the present teachings may include acquiring telematics sensor data from one or a plurality of telematics sensors ( e.g., differential GPS a.k.a. D-GPS, windshield wiping sensors, laser sensors, camera sensors, microphone sensors, shift sensors, pedal sensors, lever sensors, speed sensors, headlamp sensors, steering wheel sensors, and/or the like) onboard the vehicle;"); acquire driving information of the driver from the sensor based on the driving level while the driver is driving (see at least Stenneth Col 5 Lines 47-52: "In some embodiments, methods in accordance with the present teachings further include (h) modifying the driving profile. For example, a driver profile stored in an automotive cloud may be updated-automatically or manually-by the collection of additional sensor data indicative of the driving style of the specific driver."), apply road information corresponding to the skill status of the driver (see at least Stenneth Col 9 Lines 3-7: "ranking at least one segment of a roadway based on an amount of deviation between a true driving behavior (TDB) on the at least one segment of the roadway and an expected driving behavior (ED B) predefined for the at least one segment of the roadway;"), and in response to determining that the skill status of the driver is lower than a predetermined reference based on the road information, output a warning (see at least Stenneth Col 10 Lines 7-11: "In some embodiments, a method for communicating a ranking characterizing a portion of a roadway in accordance with the present teachings further includes issuing an alert to the client if the amount of deviation exceeds a predefined threshold."). Stenneth teaches controlling the vehicle based on the user profile (see at least Stenneth Col 3 lines 13-27) and outputting warning so the driver may take appropriate action in view of a separate vehicle (see at least Col 18 lines 5-22), but Stenneth does not explicitly teach a processor configured to: acquire personal information of a driver of the Al mobility device and set a driving level based on the personal information of the driver, determine a skill status of the driver based on the driving information of the driver, and output a control signal to execute a function of the Al mobility device based on the warning. However Nangeroni teaches in a similar field of operating vehicles operation responses triggered by operation parameters acquiring personal information (see at least Nangeroni para 145: "In specific embodiments, enforcing user activity responses can … accessing the user parameters (e.g., connecting to server hosting user parameters, locally change user parameters, update user parameters through client application on user device, etc.),"), determine a skill status of the driver (see at least Nangeroni para 124: "In an example, the determined user parameters can additionally or alternatively include user experience and/or historical performance ( e.g., as described above)."), and output a control signal (see at least Nangeroni Para 62: "The vehicle operation conditions preferably include a set of vehicle operation parameters that trigger vehicle operation responses, but can additionally or alternatively include a set of trigger vehicle context parameters, a set of trigger events, or any other suitable condition"). It would have been obvious to someone skilled in the art before the effective filing date to modify Stenneth with Nangeroni to include executing functions based on the motivation to assist the operator in dangerous situations.
Regarding claim 15, the combination of Nangeroni and Stenneth remains as applied to claim 14. Stenneth further teaches extract feature values from the driving information of the driver acquired through the sensor (see at least Stenneth Col 16 Lines 36-42: "FIG. 12 shows an example of fusing telematics sensor data ( e.g. driver behavior and vehicle status) with real world reference map data ( e.g. location of a stop sign, location of a stop light, a sharp turn, a hill, and/or the like) and real time environmental data (e.g., weather, incidents, traffic, and/or the like)."), input the feature values to an artificial neural network (ANN) classifier trained to distinguish the skill status of the driver (see at least Stenneth Col 16 Lines 45-52: "Based on telematics sensor data that capture personalized driving activity and vehicle status, categorized real world reference data, and environmental data, the activity of a driver may be recorded as an n-dimensional table as shown, for example, in Table 1."), and determine the skill status of the driver based on an output of the ANN (see at least Stenneth Col 17 Lines 19-26: "Alternatively to or in addition to using an n-dimensional table approach, machine-learning schemes-including but not limited to Decision Trees, Hidden Markov Model, Conditional Random Field, Reinforcement Learning, Random Forest, Bayes, and/or the like-may be used to model and construct a driving profile using the same data that were used to construct the n-dimensional table.").
Regarding claim 16, the combination of Nangeroni and Stenneth remains as applied to claim 15. Stenneth further teaches a transceiver (see at least Stenneth Col 22 Lines 39-43: "The communication interface 1418 may be created in software or may be a physical connection in hardware. The communication interface 1418 is configured to connect with a network 1420, external media, the display 1414, or any other components in system 1400, or combinations thereof."), wherein the processor is further configured to: transmit, via the transceiver, the driving information of the driver to an Al processor included in the network and receive AI-processed information from the Al processor (see at least Stenneth Col 4 Lines 3-7: "In some embodiments, the driving profile is stored in an "automotive cloud" from which all or a portion of the driving profile may be downloaded to the vehicle ( e.g., to an onboard memory of the vehicle). As used herein, the phrase "automotive cloud" refers to a cloud-based storage system."), and wherein the AI-processed information is information for determining the skill status of the driver (see at least Stenneth Col 17 Lines 19-26: "Alternatively to or in addition to using an n-dimensional table approach, machine-learning schemes-including but not limited to Decision Trees, Hidden Markov Model, Conditional Random Field, Reinforcement Learning, Random Forest, Bayes, and/or the like-may be used to model and construct a driving profile using the same data that were used to construct the n-dimensional table.").
Regarding claim 17, the combination of Nangeroni and Stenneth remains as applied to claim 14. Stenneth further teaches map sensing information acquired through the sensor to map information (see at least Stenneth Col 15  Lines 37-41: "In addition to telematics sensor data, real world reference data may be used as an input for personalized driving in accordance with the present teachings. In some embodiments the real world reference data is obtained from a 3D map."), and extract road information and information of a region including a dangerous factor for the Al mobility device to drive, based on the map information (see at least Stenneth Col 15 Lines 47-54: "Real world reference data categorization may be used to configure a driverless system to automatically drive a vehicle like a driver on a road even when the driver has not previously driven on the road in question. By way of example, if an observation is made during construction of a driver's driving profile that the driver drives at 5 kph on a random hill called hill_1 , the features of hill_1 may be extracted and categorized."). Nangeroni further teaches set a region of interest (ROI) for object tracking based on the information of the region including the dangerous factor for the Al mobility device to drive (see at least Nangeroni para 151: "In a first illustrative example, the system defines a primary geographic region and a secondary geographic region adjacent to the primary geographic region, wherein the vehicle operation rules are different in the primary geographic region and in the secondary geographic region."), and wherein the ROI includes a geographical range to be monitored for the Al mobility device to drive (see at least Nangeroni para 162: "In this example, the vehicle operation parameters are checked at a first sampling rate (e.g., every 10 seconds, 15 seconds, depending on the vehicle speed, etc.) when the vehicle is outside of the outermost secondary region (e.g., when the vehicle enters the monitored zone).").
Regarding claim 18, the combination of Nangeroni and Stenneth remain as applied to claim 14. Nangeroni teaches set road information for an advanced type of driver when the skill status of the driver is determined to correspond to the advanced type of driver (see at least Nangeroni para 65: "The user parameters can include: … user profile, user ride history (e.g., first-time vehicle user, experienced user, user typically exhibiting safe or unsafe behavior, user previously responsible for vehicle damage, user who has completed a vehicle safety and/or operation instruction course, etc.),..."). While Nangeroni does not explicilty teach "advanced", Nangeroni teaches user parameters of an "experienced user". Experienced and advanced have a synonymous connotation. Stenneth teaches set road information for a beginner type of driver when the skill status of the driver is determined to correspond to the beginner type of driver (see at least Stenneth Col 17-18 Lines 64-4: "By way of example, an autonomous vehicle executing operating instructions prescribed by the driving profile of an inexperienced teenage driver or an overly aggressive taxi cab driver may drive in an unsafe manner relative to a specific roadway and/or set of conditions, thereby potentially placing other drivers on the road network and/or any occupants of the autonomous vehicle at risk."). While not explicitly "beginner", Stenneth teaches operating based on a driving profile of an inexperienced teenage driver. As beginners are usually inexperienced, it would have been obvious to someone skilled in the art to make a simple substitution of the descriptor of inexperienced with beginner. While the combination of Nangeroni and Stenneth do not explicitly teach an "intermediate" type of driver. Stenneth teaches an expected driving behavior for a segment of road and Nangeroni teaches user parameters other than a first-time user and an experienced user. It would have been obvious to someone skilled in the art before the effective filing date to categorize the driver who is not an expert but also is not a first-timer based on the motivation to have proper responses to the actions of a driver.
Regarding claim 19, Stenneth will remain as applied to claim 14. Stenneth further teaches in response to determining that an accident occurs while the Al mobility device is being driven, detect a location of the accident by the sensor (see at least Stenneth Col 16 Lines 30-36: "With regard to incidents and traffic, information may be obtained from a variety of sources (e.g., Nokia/HERE maps, police scanners, news reports, aerial traffic surveillance, and/or the like) and used to provide real time traffic and incident information relative to a driver's location."), and transmit the location of the accident and a notification to a preset guardian associated with the driver or the Al mobility device (see at least Stenneth Col 20 Lines 41-46: "Methods for communicating a ranking characterizing a portion of a roadway in accordance with the present teachings may be used to predict congestion, to determine the start/end of construction zones, to validate reported incidents, and/or to facilitate safe routing ( e.g., avoiding driving on the shoulders of roads with narrow lanes, etc.)."). While Stenneth does not explicitly teach detecting a location of an accident or informing a present guardian, Stenneth does teach validating reported incidents and receiving incident information relative to the driver’s location. Therefore, it would have been obvious to someone skilled in the art before the effective filing date to modify Stenneth to detect the accident based on being able to verify one. Additionally, emergency contacts are well known in the art or accident reporting. Therefore it would be obvious to transmit information of an accident to an emergency contact, especially if the mobility device was in the accident, based on the motivation for the contact to go to the scene to provide care or answer health questions if the user is unconscious.
Regarding claim 20, the combination of Nangeroni and Stenneth remains as applied to claim 14. Nangeroni further teaches receive an image of a road in front of the Al mobility device from the camera (see at least Nangeroni para 56: "For example, the vehicle operation rules can be determined based on… computer vision ( e.g., camera captures image of regulatory signs),"), and output a control signal for executing a function based on the image for sending a notification to an external device or for decelerating the Al mobility device (see at least Nangeroni para 105: "When the vehicle is located within the secondary geographic region 140 and traveling with a speed greater than the secondary geographic region speed limit, the vehicle will automatically slow down (e .g., by remapping the throttle, limiting motor output, applying the brakes, etc.)."). While not explicitly executing a function based on the image it would have been obvious to someone skilled in the art before the effective filing date to recognize via computer vision a speed limit sign (regulatory sign) and decelerate the vehicle if it is above the limit.
Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nangeroni in view of Stenneth further in view of Wayback Sync (5G/NR – Synchronization. Wayback Machine, January 10, 2019, [online],[retrieved 2021-12-01]. Retrieved from the Internet <URL: http://www.sharetechnote.com/html/5G/5G_Phy_Synchronization.html>) further in view of Wayback QCL (5G/NR – QCL. Wayback Machine, January 10, 2019, [online],[retrieved 2021-12-01]. Retrieved from the Internet <URL: https://web.archive.org/web/20190110185843/http://www.sharetechnote.com:80/html/5G/5G_QCL.html#trs_Info>).
Regarding claim 10 and 11, the combination of Nangeroni and Stenneth remains as applied to claim 1 and 10, respectively. While Stenneth does not explicitly teach the transmission method disclosed, Stenneth does teach transmitting data over wireless networks (col 22 lines 50-58). However, the method disclosed in claim 10 and 11 are descriptors of 5G/NR connections that were starting to be implemented at the time. Wayback Sync and Wayback QCL show 5G is known before the effective filing date of the application. It would have been obvious to someone skilled in the art before the effective filing date to implement 5G in the wireless system because 5G is a well-known protocol for providing wireless communication.
Regarding claim 12, the combination of Nangeroni, Stenneth, Wayback Sync, and Wayback QCL remains as applied to claim 11. Stenneth further teaches controlling a transceiver to transmit the driving information of the driver to an Al processor included in the network (see at least Stenneth Col 4 Lines 3-7: "In some embodiments, the driving profile is stored in an "automotive cloud" from which all or a portion of the driving profile may be downloaded to the vehicle ( e.g., to an onboard memory of the vehicle). As used herein, the phrase "automotive cloud" refers to a cloud-based storage system.").
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huang et al. (US Pub. No. 2010/0209889) teaches adapting control based on driving skill. Gordon et al. (US Pub. No. 2020/0143237) teaches detecting vehicle riding behavior. Konrardy et al. (USP 10,324,463) teaches autonomous vehicle operation adjustment based upon route.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER SWIDLER whose telephone number is (571)272-3913. The examiner can normally be reached Monday- Friday 8 - 5 pm EST and Friday 8 - 12 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571)272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S./Examiner, Art Unit 3663    

/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663